DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 16-30 are pending in the application. Claims 16 and 25 are amended.
Continued Examination Under 37 CFR 1.114 1.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/18/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 07/13/2022. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments / Amendments
Applicant’s arguments have been fully considered, but they are not persuasive, see discussion below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 16-30 are rejected under 35 U.S.C. 103 as being unpatentable over Berkey et al. (US 20070296854, hereinafter Berkey) in view of Bekiares et al. (US 20150085132, hereinafter Bekiares).  
Regarding Claim 16, Berkey discloses a method for managing data output from multiple cameras of a remote tower via a common transmission media to a central entity([0035] FIG. 6., transmission of streaming data over a network generated by a data generation module 602, digital cameras), wherein each camera is periodically outputs an Intra frame, in a Group of Pictures, GOP, sequence ([0017], P-frame typically references the preceding I-frame in a Group of Pictures (GoP)), the method comprising: 
determining a global GOP sequence for the multiple cameras, said global GOP sequence comprising a plurality of Intra frames, ([0027], FIG. 2A, frame group having an I-frame and a number P of P-frames and the number P of P-frames dropped from the transmission queue a previous frame group (e.g., a Group of Pictures (GoP) from a video data stream) due to the queuing of a new I-frame [0024], Each frame group contains one or more frames including an intra frame (I-frame)- a plurality of Intra frames); 
determining a first distribution of the plurality of Intra frames within the global GOP sequence ([0027], FIG. 2A,  transmission queue containing the I-frame and P-frames from the subsequent frame group is then transmitted and queuing of the next I-frame interrupts the transmission; [0028], FIG. 4A, a transmission queue 402 for a frame group containing an I-frame IA, P-frames PA3, PA6 PA9, and PA12 and B-frames BA1 BA2 BA4 BA5, BA7, BA8 BA10, BA11 BA13 and BA14); and 
forming a second distribution of the plurality of Intra frames within the global GOP sequence by moving at least one of the plurality of Intra frames within the global GOP sequence so that the second distribution is different from the first distribution ([0028], FIG. 4B, a drop counter DC is initially at zero and  only the I-frame IA0, P-frame PA3 and B-frames BA1, BA3 and BA4 are transmitted before I-frame IB0 starting the next frame group was queued due to QoS bandwidth limits; OR, evenly distributing  the dropped P-frames across the frame group. By way of example a resulting transmission queue 404 having substantially evenly distributed dropped P-frames may be as depicted in FIG. 4C)
Berkey does not explicitly disclose each of the plurality of the Intra frames being output from a respective one of the multiple cameras.
Bekiares teaches from the same field of endeavor each of the plurality of the Intra frames being output from a respective one of the multiple cameras ([0023], FIG. 1, identifying a number of the intra-frames that are generated substantially simultaneously in the identified number of the video streams; [0037], FIG. 6, #200, a number of the intra-frames that are generated substantially simultaneously in the identified video streams of the first subset of candidate cameras is identified as a collection of “global” GOP sequence )

    PNG
    media_image1.png
    233
    601
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of plurality of the Intra frames output from multiple cameras as taught by Bekiares ([0023]) into the imaging system of Berkey in order to time-offsetting the identified number of the intra-frames to minimize video artifacts from being present in the video streams being transmitted over the shared link in cost-effective without sacrificing video quality (Bekiares, [0010.
Regarding Claim 17, Berkey in view of Bekiares discloses the method according to claim 16, wherein: the method further comprises identifying, in the first distribution of the plurality of Intra frames, at least one time slot comprising at least two of the plurality of Intra frames, said time slot being of a limited length shorter than the global GOP sequence ([0028], FIGS. 4A-4F, frames in each frame group are identified by a letter I, P or B indicating a frame type, a subscript identifying the frame group to which the frame belongs and a superscript identifying the location of the frame within the frame group. evenly distributing the dropped P-frames across the frame group as shown in queue 404 as depicted in FIG. 4C); and
the step of forming the second distribution comprises moving at least one Intra frame of the at least two Intra frames from said at least one time slot to a different time slot within the global GOP sequence ([0028], P-frames closest to an I-frame is preferentially dropped, and only the I-frame IB0 and P-frame PB6 are sent in the transmission queue 404 before the next I-frame IC was queued for transmission decreasing the Drop Counter DC to a value of 2).
Regarding Claim 18, Berkey in view of Bekiares discloses the method according to claim 16, wherein: the step of determining a first distribution of the plurality of Intra frames within the global GOP sequence comprises: 
dividing the global GOP sequence into a plurality of subsections ([0028], FIGS. 4A-4F, frames in each frame group are identified by a letter I, P or B indicating a frame type, a subscript identifying the frame group to which the frame belongs and a superscript identifying the location of the frame within the frame group. evenly distributing the dropped P-frames across the frame group as shown in queue 404 as depicted in FIG. 4C); 
identifying at least one high-density subsection, wherein the high-density subsection comprises a number of Intra frames above a first predefined threshold; and identifying at least one low-density subsection, wherein the low-density subsection comprises a number of Intra frames below a second predefined threshold  ([0028], P-frames closest to an I-frame is preferentially dropped, and only the I-frame IB0 and P-frame PB6 are sent in the transmission queue 404 before the next I-frame IC was queued for transmission decreasing the Drop Counter DC to a value of 2); and 
the step of forming the second distribution within the global GOP sequence comprises moving an Intra frame from each identified high-density subsection to a corresponding low-density subsection  ([0028], FIG. 4B, FIG. 4C, a drop counter DC is initially at zero and only the I-frame IA0, P-frame PA3 and B-frames BA1, BA3 and BA4 are transmitted before I-frame IB0 starting the next frame group was queued due to QoS bandwidth limits; OR, evenly distributing the dropped P-frames across the frame group - the resulting transmission queue 404 having substantially evenly distributed dropped P-frames )
Regarding Claim 19, Berkey in view of Bekiares discloses the method according to claim 18, wherein the first predefined threshold and the second predefined threshold is equal to one ([0027]).
Regarding Claim 20, Berkey in view of Bekiares discloses the method according to claim 18, the global GOP sequence comprises N Intra frames, wherein the step of dividing the global GOP sequence into a plurality of subsections comprises dividing the global GOP sequence into N subsections; and the step of forming the second distribution within the global GOP sequence comprises moving an Intra frame from each identified high-density subsection to a corresponding low-density subsection such that each subsection out of the N subsections comprises one Intra frame  ([0028], FIGS. 4A-4F, frames in each frame group are identified by a letter I, P or B indicating a frame type, a subscript identifying the frame group to which the frame belongs and a superscript identifying the location of the frame within the frame group. evenly distributing the dropped P-frames across the frame group as shown in queue).
Regarding Claim 21, Berkey in view of Bekiares discloses the method according to claim 20, wherein the step of dividing the global GOP sequence into N subsections comprises: forming a group of subsections comprising a series of the N subsections; and aligning the group of subsections with said global GOP sequence based on a predefined metric  ([0028], FIG. 4B , due to QoS bandwidth limits, only the I-frame, P-frame and B-frames are transmitted before I-frame I0 starting the next frame group was queued).
Regarding Claim 22, Berkey in view of Bekiares discloses the method according to claim 18, wherein the step of forming the second distribution within the global GOP sequence further comprises changing a status of each low- density subsection to a normal-density subsection when the Intra frame is moved thereto  ([0027], FIG. 2A, transmission queue containing the I-frame and P-frames from the subsequent frame group is then transmitted and queuing of the next I-frame interrupts the transmission; [0028], FIG. 4A, a transmission queue 402 for a frame group containing an I-frame IA, P-frames PA3, PA6 PA9, and PA12 and B-frames BA1 BA2 BA4 BA5, BA7, BA8 BA10, BA11 BA13 and BA14).
Regarding Claim 23, Berkey in view of Bekiares discloses the method according to claim 18, wherein the subsections are of equal length ([0028], FIG. 4B, FIG. 4C, a drop counter DC is initially at zero and only the I-frame IA0, P-frame PA3 and B-frames BA1, BA3 and BA4 are transmitted before I-frame IB0 starting the next frame group was queued due to QoS bandwidth limits; OR, evenly distributing the dropped P-frames across the frame group and the resulting transmission queue 404 having substantially evenly distributed dropped P-frames).
Regarding Claim 24, Berkey in view of Bekiares discloses the method according to claim 16, and  non-transitory computer-readable storage medium storing one or more programs configured to be executed by one or more processors of a remote tower system, the one or more programs comprising instructions for performing the method according to claim 16 (Claim 26). 
Regarding Claim 25-30, System claims 25-30 of using the corresponding method claimed in claims 16-18 & 20-22, and the rejections of which are incorporated herein for the same reasons of anticipation as used above. 
Claims 16 and 25 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Fuchs et al. (WO2010069427A1, hereinafter Fuchs) in view of Bekiares et al. (US 20150085132, hereinafter Bekiares).  
Regarding Claim 16, Fuchs discloses a method for managing data output from multiple cameras of a remote tower via a common transmission media to a central entity , wherein each camera is configured to periodically output an Intra frame, in a Group of Pictures, GOP, sequence, the method comprising:  
determining a global GOP sequence for the multiple cameras, said global GOP sequence comprising a plurality of Intra frames, ([0028], FIGs.  2-5, data management arrangements for moving Intra frames in Group of Pictures (GoP) from a video data stream achieving better even distribution and data peaks reduction). 

    PNG
    media_image2.png
    477
    859
    media_image2.png
    Greyscale

Fuchs does not explicitly disclose each of the plurality of the Intra frames being output from a respective one of the multiple cameras.
Bekiares teaches from the same field of endeavor each of the plurality of the Intra frames being output from a respective one of the multiple cameras ([0023], FIG. 1, identifying a number of the intra-frames that are generated substantially simultaneously in the identified number of the video streams; [0037], FIG. 6, #200, a number of the intra-frames that are generated substantially simultaneously in the identified video streams of the first subset of candidate cameras is identified as a collection of “global” GOP sequence )

    PNG
    media_image1.png
    233
    601
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of plurality of the Intra frames output from multiple cameras as taught by Bekiares ([0023]) into the imaging system of Fuchs in order to time-offsetting the identified number of the intra-frames to minimize video artifacts from being present in the video streams being transmitted over the shared link in cost-effective without sacrificing video quality (Bekiares, [0010.
Regarding Claim 25, System claim 25 of using the corresponding method claimed in claims 16, and the rejections of which are incorporated herein for the same reasons of obviousness anticipation as used above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243. The examiner can normally be reached 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL D FEREJA/Examiner, Art Unit 2487